Citation Nr: 1202177	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-46 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran is unable to secure or maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD; which is rated as 70 percent disabling.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the effective-date element of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently rated at 70 percent for his service-connected posttraumatic stress disorder (PTSD).  As such, he meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure and maintain any form of substantially gainful employment consistent with his education and occupational background due to his PTSD.  

The Veteran has reported that he has an 8th grade education and work experience in crane operation.  He claims that he became totally disabled in August 2008.  His former employer has reported that the Veteran stopped working in August 2008 because his contract had ended.  Records from the Social Security Administration show that he was granted disability benefits from January 2009.  The Veteran has also reported that he is the half owner of a bar but no longer works at the bar and that the bar is losing money. 

While the report of an initial private psychological evaluation dated in June 2006 indicates that the Veteran continued to perform well at his job, an August 2007 VA examination report shows that the Veteran reported major altercations, including a reported intent to use a weapon against one of his customers within the previous months.  The examiner also stated that the Veteran had a reduced reliability and productivity related to his PTSD, particularly that the Veteran was not consistently safe in relating to others as the result of his reported difficulties related to anger, and the potential to use weapons.
 
Moreover, follow-up private psychological records dated in November and December 2007 indicate that psychological symptoms had become amplified in the past few months, with extreme symptoms of psychological disinhibition with verbal and physical confrontations becoming increasingly evident.  A December 2007 follow-up record indicates that the Veteran would not be released back to work until psychiatric treatment could be adequately demonstrated.  

Additional private psychological records dated in August and September 2008 show that the Veteran continued to manifest increasingly disruptive symptoms of anxiety and depression, increased irritability, low frustration, and anger.  The psychologist stated that his symptoms necessitated his immediate removal from a work environment.  The psychologist indicated that effective August 2008, the Veteran was medically/psychologically restricted from work until greater continuity and integration of psychological functioning were demonstrated.  The psychologist stated that the Veteran remained incapable of sustained, gainful employment, and was considered a risk to others because of his reduced cognitive and emotional functioning.

The report of a March 2009 VA examination reflects that the Veteran reported being the owner of a bar and working full time for the past 10 to 20 years.  However, when he felt angry or agitated, he only went to work to collect money, and then returned home.  The examiner also stated that the Veteran's PTSD symptoms had not abated since his last evaluation, and that he had serious and moderate difficulties in dealing in social and interpersonal situations.  

Finally, a November 2009 evaluation performed by the Veteran's private psychologist indicates that the Veteran's overall cognitive deficits resulted in severely reduced efficiency and fragmented functioning in activities of daily living.  The psychologist opined that the Veteran was incapable of sustaining gainful employment as he was not able to engage in a normal work day or work week without manifesting disruptive behaviors secondary to the psychological sequalae of his PTSD.  He was incapable of interacting effectively with the general public and exhibited a risk to others due to the severity and depth of his aggressive emotional responses that were disproportionate to minor social transgressions.  Moreover, the psychologist opined that the Veteran's emotional, cognitive, and behavioral impairments precluded him vocational placement.  

Based on the foregoing evidence and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable as a result of his service-connected PTSD.  The August 2007 VA examiner's assessment that the Veteran was not consistently safe in relating to others due to his reported difficulties related to anger, and the potential to use weapons, is further supported by the private psychologist's finding that the Veteran was unable to sustain work relationships and was a risk to others due to his PTSD symptoms.  Further, while the March 2009 VA examiner noted that the Veteran was employed as a bar owner, it was also noted that the Veteran's PTSD symptoms had not abated since his August 2007 evaluation.  As such the Veteran's PTSD manifestations identified by the VA examiners and the private psychologist support the Board's conclusion that the Veteran is unemployable due to the service-connected disability.

Accordingly, a total disability rating based on individual unemployability due to service-connected disability is warranted.  


ORDER

Entitlement to TDIU is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


